









BARNES GROUP INC. EXECUTIVE SEPARATION PAY PLAN
As Amended and Restated Effective January 1, 2012




Preamble


The Barnes Group Inc. Executive Separation Pay Plan (the “Plan”) was amended in
December 2007 and was further amended and restated effective December 31, 2008
to respond to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Treasury Regulations and official guidance thereunder. Any
provision of the Plan as so amended and restated to the contrary
notwithstanding, if any provision of the Plan as so amended and restated would
change the time or form of payment of any amount that is payable under the Plan
as in effect before December 31, 2008, such provision shall “apply only to
amounts that would not otherwise be payable in 2008” within the meaning of
paragraph .02 of §3 of IRS Notice 2006-79 as modified by Section 3.01(B)(1) of
IRS Notice 2007-86, and shall be administered, interpreted and construed
accordingly.
1.Purpose. The purpose of the Plan is to provide appropriate benefits to
eligible executives of Barnes Group Inc. (the “Company”) whose employment is
terminated by the Company.
2.Covered Employees. Full-time salaried employees of the Company who are
employed in the United States in salary grades 24 and above, and full-time
salaried employees of the Company who are employed in the United States in
salary grades 18 through 23 who have at least six months of service, are covered
by the Plan. A person is considered to be a full-time employee if the person is
regularly scheduled to work at least 30 hours per week.
3.Payment of Benefits. An employee covered under the Plan is entitled to receive
benefits under the Plan if s/he has an “involuntary Separation from Service”
within the




meaning of Treasury Regulation section 1.409A-1(n)(1) and such involuntary
Separation from Service is without Cause; provided, however, that no benefits
will be paid under the Plan if:
(a)
the termination action is determined by the Company to be based on misconduct of
any type including,




but not limited to, violation of any Company rules or policies, or activity
which results in the conviction of a felony; or
(b)
the termination is the result of the sale of the stock or substantially all of
the assets of a business unit of the Company and the employee is offered
employment by the purchaser, within 30 days after the closing of the sale, in a
position that is at least comparable to, and for compensation and benefits that
are, in the aggregate, at least substantially equivalent to, the employee’s
position, compensation and benefits with the Company prior to the sale; or

(c)
the employee is a party on December 31, 2008 to a severance agreement with the
Company relating to Separation from Service after a “Change in Control” of the
Company as defined in the agreement (a “Severance Agreement”), or is an
executive officer of the Company hired after that date, and the Separation from
Service is both (i) a Separation from Service within two years following a
“Change in Control”, and (ii) either an involuntary Separation from Service
(within the meaning of Treasury Regulation section 1.409A-1(n)(1)) by the
Company other than for “Cause” or “Disability”, or a Separation from Service by
the employee for “Good Reason”, as such terms in quotation marks are defined in
the form of Severance Agreement as amended December 31, 2008.

For the avoidance of doubt, the exclusion set forth in this clause (c) shall
apply even if the Change in Control referred to in subclause (i) hereof does not
occur during the term of the Severance


2




Agreement, and even if no severance benefits are payable pursuant to the
Severance Agreement in respect of the Separation from Service and, in the case
of an executive officer hired after December 31, 2008, even if the employee is
not party to a Severance Agreement.
For purposes of this Plan, (A) a “Separation from Service” means a “separation
from service with the employer” within the meaning of Treasury Regulation
section 1.409A-1(h), where the “employer” means the Company and all corporations
and trades or businesses with which the Company would be considered a single
employer under Section 414(b) or Section 414(c) of the Code (as determined in
accordance with the first sentence of Treasury Regulation



section 1.409A-1(b)(3)); and (B) “Cause” means misconduct or activity described
in (a) above, serious dereliction of duty, or grossly negligent or reckless
conduct in connection with one’s employment. An employee who is entitled to
receive benefits under the Plan in accordance with Section 2 and the foregoing
provisions of this Section 3 is hereinafter sometimes referred to as a
“terminated employee”.
4.
Severance Pay.



4.1
A terminated employee who is entitled to receive benefits under this Plan is
eligible to receive severance pay based on the following schedule:

(a)
Grades 18-20: four months of base salary plus an additional two weeks of base
salary for each year of service over five years up to a maximum total payment of
six months of base salary.

(b)
Grades 21-23: seven months of base salary.



(c)
Grades 24 and above, except for the President and Chief Executive Officer:
twelve months of base salary.

The minimum severance pay benefit payable under this Plan shall be one month’s
base salary or the amount of accrued vacation, whichever is greater, and shall
be


3




paid within thirty days after the terminated employee’s Separation from Service.
For purposes of the Plan, “base salary” means the employee’s base salary in
effect immediately prior to the employee’s Separation from Service, and any
severance payment shall be calculated on the basis of the employee’s salary
grade immediately prior to the employee’s Separation from Service.
4.2
Subject to the other provisions of this Section 4 and Section 8.5 below, payment
shall be made on the terminated employee’s regularly scheduled payroll payment
dates as if no Separation from Service had occurred and he/she had continued as
an employee, commencing with the next regularly scheduled payroll payment date
after the date on which the terminated employee’s Separation from Service
occurs, and continuing on each regularly scheduled payroll payment date
thereafter until full payment has been made in accordance with Section 4.1
above, and will be subject to normal deductions for items such as




income taxes, Social Security, and Medicare. For the avoidance of doubt, (a)
~regularly scheduled payroll payment dates” means the payroll payment dates per
the payroll schedule applicable to the terminated employee immediately prior to
the employee’s Separation from Service, and (b) subject to the other provisions
of this Section 4 and Section 8.5 below, the amount payable on each such
regularly scheduled payment date is the amount of base salary that would have
been paid to the terminated employee on that date if no Separation from Service
had occurred and the terminated employee had been an employee of the Company on
that date, but in no event shall the aggregate payments exceed the severance pay
benefit determined in accordance with Section 4.1 above, nor shall payments be
made more than twelve calendar months after the calendar month in


4




which an employee’s Separation from Service occurs.


4.3
In no event will more than the minimum severance pay benefit (including but not
limited to benefits payable pursuant to Section 6 below) be paid or provided
unless the terminated employee executes after Separation from Service a release
of any claims against the Company in a form approved by the Company’s General
Counsel, the executed release is delivered to the Company within 50 days after
the Separation from Service or within such lesser period after the Separation
from Service as the Company’s General Counsel may require, and the release
becomes irrevocable within 60 days after the Separation from Service or within
such lesser period after the Separation from Service as the Company’s General
Counsel may require. Any severance pay benefits in excess of the minimum
severance pay benefit (including but not limited to benefits payable pursuant to
Section 6 below) that, in the absence of this Section 4.3, would be paid or
provided pursuant to Section 4.2 above or Section 6 below before the release
becomes irrevocable shall be paid or provided after the release becomes
irrevocable and within 74 days after the Separation from Service.

4.4
The Company may at any time provide in advance of any date after the employee’s
Separation from Service occurs that any severance pay benefit payable to the
terminated employee pursuant to Section

4.2 above or Section 6 below on or after that date will be forfeited unless on
or before that date, (a) the



terminated employee executes a second release of claims’ against the Company and
delivers such second release to the Company, and (b) such second release of
claims becomes irrevocable.
4.5
Severance pay for a terminated employee who was in any of salary grades 18
through





5




26 shall cease on the date that such terminated employee begins other
employment, including but not limited to work for another party. The terminated
employee shall promptly notify the Company in writing when he/she commences such
employment.
4.6
Severance pay for a terminated employee who was in any of salary grades 27 and
above shall not cease on the date that such terminated employee begins other
employment, including but not limited to work for another party, but shall
continue throughout the entire severance period.

5.Accrued Vacation. A terminated employee who executes a release of claims in a
form approved by the Company’s General Counsel shall be paid for any unused
vacation or paid time off that he/she has accrued in accordance with Company
policy prior to the Separation from Service. Payment for such accrued unused
vacation or paid time off shall be made in a lump sum, net of normal deductions
for items such as income taxes, Social Security and Medicare, within thirty days
after the employee’s Separation from Service.
6.
Other Benefits.



6.1
A person may continue participation in the Company's medical and dental plans,
in accordance with the terms of the applicable plans, for the period during
which he/she receives severance payments. In addition, a person may continue
participation in the health care reimbursement account portion of his/her
flexible benefits plan, in accordance with the terms of such plan, using pre-tax
dollars from such severance payments, for the period during which he/she
receives severance payments, but not later than the end of the calendar year in
which Separation from Service occurs. If severance payments cease prior to the
end of any month, coverage will continue until the end of the last month during
which the person receives any severance



6




payments. Subject to Section 4.3 and Section 4.4 above and to Section 8.5 below,
if immediately prior



to the Separation from Service the terminated employee was a participant in the
Company’s Enhanced Life Insurance Program (“ELIP”) or Senior Executive Enhanced
Life Insurance Program (“SEELIP”) who had not yet attained age fifty-five (55)
and at least ten (10) years of service with the Company and/or an “Affiliate”
(as defined in the ELIP and SEELIP), then until the end of the calendar quarter
in which the last severance payment is made to the terminated employee pursuant
to Section 4 hereof, such terminated employee shall receive the same benefits,
if any, under the ELIP or SEELIP as in effect immediately prior to Separation
from Service (whichever program, if any, applied to the terminated employee
immediately prior to such employee’s Separation from Service), at the same
times, that the terminated employee would have received if the ELIP and SEELIP
as in effect immediately prior to Separation from Service had remained in effect
and no Separation from Service had occurred and the terminated employee had
continued to be actively employed and to receive his or her base salary until
the last day of the calendar quarter in which the last severance payment is made
to such terminated employee pursuant to Section 4 above; provided that,
notwithstanding anything herein to the contrary, the Company may reduce the
benefits payable pursuant to this sentence at any time, and, provided further,
that in no event shall any benefits be paid or provided pursuant to this
sentence after the calendar quarter in which the last severance payment is made
to the terminated employee pursuant to Section 4 hereof. If prior to the
Separation from Service the terminated employee was a participant in the ELIP or
SEELIP who had attained age fifty-five (55) and at least


7




ten (10) years of service with the Company and/or an “Affiliate” (as defined in
the ELIP and SEELIP), then after the Separation from Service the terminated
employee’s entitlement to any benefits under the ELIP or SEELIP shall be
determined in accordance with the ELIP or SEELIP (whichever program, if any,
applied to the terminated employee immediately prior to such employee’s
Separation from Service). Notwithstanding anything to the contrary herein, the
Company reserves the right to discontinue or change the terms (including but not
limited to the carrier) of any employee benefit plan, including without
limitation the ELIP and the SEELIP. After severance payments cease, medical and
dental coverage and the health care reimbursement account may be continued under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), as required by law and as provided in such plans. No person will be
eligible for benefits under the short term disability and/or long term
disability plans if they become disabled while receiving severance payments.
Except as provided above, all other coverages cease upon Separation from Service
in accordance with the applicable plan



documents, subject to any conversion or portability rights under such plans.
Within the meaning of Treasury Regulation section 1.409A-3(i)(l)(iv), the amount
of any expenses eligible for reimbursement, or in-kind benefits provided,
pursuant to this Section 6.1 or otherwise during a terminated employee’s taxable
year may not affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, pursuant to this Section 6.1 or otherwise in any other taxable
year.
6.2
Except to facilitate benefit continuation as provided in Section 6.1 hereof, a
person’s status as an employee shall cease upon the termination of employment
date and not



8




continue during the period in which severance payments are made absent an
agreement with the Company to the contrary. Without limiting the foregoing,
employment shall be terminated for purposes of the Retirement Savings Plan, any
applicable pension or profit-sharing plan, stock option plans, and for all other
purposes upon the termination of employment date.
6.3
The right of a terminated employee to any series of installment payments,
including without limitation severance payments and taxable benefits, that are
to be paid or provided under this Plan, which right is eligible to be treated as
a right to a series of separate payments under Treasury Regulation section
1.409A-2(b)(2)(iii), including in particular but not limited to the right of a
terminated employee to the series of severance payments under Section 4 and
benefits (including without limitation ELIP and SEELIP benefits) under Section
6.1, shall be treated as a right to a series of separate payments for purposes
of Section 409A of the Code, including without limitation for purposes of the
short-term deferral rule set forth in Treasury Regulation section 1.409A- 1
(b)(4).

7.
Administration.



7.1
Benefits Committee. The Plan is administered by the Benefits Committee appointed
by the Company’s Board of Directors (the “Committee”). The Committee may
promulgate rules or regulations for the administration of the Plan. The
Committee shall, in its sole discretion, interpret and construe the Plan’s terms
and conditions, and determine an individual’s eligibility for benefits. Any
interpretations, constructions or determinations made by the Committee in good
faith shall be final and binding on all concerned.




9




7.2
Claims Procedure. If any person believes that he/she is not receiving any
benefits to which he/she is entitled under the Plan, the person, after reviewing
the matter with the human resource representative serving the person’s place of
work, may file a written claim with the Director, Leadership and Development.
Barnes Group Inc., 123 Main Street, Bristol, Connecticut 06010, or such other
person designated by the Benefits Committee, who shall respond to such claim in
writing within 45 days after its receipt. If any claim is denied, the claimant
may appeal such denial in writing to the Benefits Committee, c/o Barnes Group
Inc., 123 Main Street, Bristol, Connecticut 06010. Any such appeal must be filed
within 60 days after the denial of the claim. The Benefits Committee shall
notify the claimant of its decision in writing within 60 days after receiving
the appeal.

8.
Other Provisions.



8.1
This Plan may be amended or terminated at any time and in any respect by the
vote of a majority of the members of the Benefits Committee or by the unanimous
written consent of the members of the Benefits Committee, except that, with
respect to Company Officers, only the Compensation and Management Development
Committee of the Company’s Board of Directors shall have the power to terminate
the Plan or make amendments affecting the level of benefits under the Plan. As
used herein, “Officers” shall have the same meaning as in the Company’s bylaws,
excluding individuals with the “Assistant” title.

8.2
The benefits to be provided under this Plan shall not be funded and shall be
paid out of the general assets of the Company.

8.3
For purposes of determining:





10




(a)
an employee’s eligibility under Section 2 of the Plan;



(b)
the schedule of severance pay payments under Section 4 of the Plan; and



(c)
the period of continuation of other benefits described in Section 6 of the Plan,
only service since




the employee’s last date of hire with the Company shall be counted.


8.4
The Plan shall be construed, administered and enforced under the laws of the
State of Connecticut except to the extent such laws are preempted by federal
law.

8.5
Any provision of this Plan to the contrary notwithstanding, (a) no
“distributions” (within the meaning of Treasury Regulation section 1.409A-
1(c)(3)(v)) of deferred compensation that is subject to Section 409A of the Code
may be made pursuant to this Plan to a “specified employee” (within the meaning
of Treasury Regulation section 1.409A-1(i))(“Specified Employee”) due to a
Separation from Service before the date that is six months after the date of
such Specified Employee’s Separation from Service (or, if earlier than the end
of the six month period, the date of his or her death); and (b) any distribution
that, but for the preceding clause (a), would be made before the date that is
six months after the date of the Specified Employee’s Separation from Service
shall be paid on the first day of the seventh month following the date of his or
her Separation from Service (or, if earlier, within 14 days after the date of
his or her death). For the avoidance of doubt, the preceding sentence shall
apply to any amount or benefit (and only to any amount or benefit) to be paid or
provided pursuant to this Plan to which Code Section 409A(a)(2)(B)(i) (relating
to Specified Employees) applies, and shall not apply to any amount or benefit to
be paid or provided pursuant to this Plan if and to the extent that such



11




amount or benefit is not subject to Section 409A of the Code as a result of
Treasury Regulation section 1.409A-1(a)(4) (relating to welfare benefits),
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals),
Treasury Regulation Section 1.409A-1(b)(9) (relating to separation pay plans),
or otherwise.
8.6
If at any time during the 12-month period ending on any “specified employee
identification date”, which shall be December 31, a person who participates in
or has any legally binding right, contingent or otherwise, under this Plan (a
“Plan Participant”), is in Salary Grade 20 or above or meets the requirements of
Code section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Code Section 41 6(i)(5)), then the Plan
Participant shall be




treated as a Specified Employee for purposes of Section 8.5 above for the entire
12-month period beginning on the “specified employee effective date”, which
shall be the January 1 that immediately follows such specified employee
identification date, unless the Board of Directors of the Company (the “Board of
Directors”) or its Compensation and Management Development Committee (the
“CMDC”) at any time prescribes a different method of identifying service
providers who will be subject to the six month delay required by Section
409A(a)(2)(B)(i) of the Code (the “Six Month Delay”) in accordance with Treasury
Regulation section 1.409A-1(i) or the transition rules and official guidance
under Code Section 409A (a “Different Identification Method”) or elects a
different specified employee identification date or specified employee effective
date or makes any other election that may be made in accordance with Treasury
Regulation section 1.409A-1(i) or the transition rules and official guidance
under Code Section 409A (a “Different Election”), in which


12




case whether the Plan Participant shall be treated as a Specified Employee shall
be determined in accordance with any such Different Identification Method so
prescribed and any such Different Election so made by the Board of Directors or
the CMDC, By participating or continuing to participate in this Plan or
accepting any legally binding right or benefit under this Plan, each Plan
Participant irrevocably
(a)    consents to any such Different Identification Method that the Board of
Directors or CMDC may prescribe at any time and any such Different Election that
the Board of Directors or CMDC may make at any time for purposes of identifying
the service providers who will be subject to the Six Month Delay with respect to
payments under this Plan, and (b) agrees that the Plan Participant’s consent to
any such Different Identification Method or Different Election shall be as
effective as if such Different Identification Method or Different Election were
fully set forth herein, and (c) waives any right he or she may have to consent
to the Different Identification Method or Different Election in question if for
any reason the Plan Participant’s consent to such Different Identification
Method or Different Election is not legally effective.
8.7
Any payments that may be made and benefits that may be provided pursuant to this
Plan are intended to qualify for an exclusion from Section 409A of the Code
(including without limitation the exclusion for certain welfare benefits under
Treasury Regulation section 1.409A-1(a)(5), the exclusion for short-term




deferrals under Treasury Regulation section 1.409A-1(b)(4), and the exclusions
for separation pay plans under Treasury Regulation section 1.409A-1(b)(9))
and/or are intended to meet the requirements of Section 409A(a)(2), (3) and (4)
of the Code, so that none of the payments that may be made and benefits that may
be provided pursuant to


13




this Plan will be includible in any Plan Participant’s federal gross income
pursuant to Section 409A(a)(1)(A) of the Code. This Plan and any agreement or
instrument issued under this Plan shall be administered, interpreted and
construed to carry out such intentions and any provision of this Plan or any
such agreement or instrument that cannot be so administered, interpreted and
construed shall to that extent be disregarded. However, the Company does not
represent, warrant or guarantee that any payments that may be made and benefits
that may be provided pursuant to this Plan will not be ineludible in any Plan
Participant’s federal gross income pursuant to Section 409A(a)(l)(A) of the
Code; nor does the Company make any other representation, warranty or guaranty
to any Plan Participant as to the tax consequences of this Plan or of
participation in this Plan.


Effective:    May 1, 1992


Revised:    April 5, 2000
June 29, 2006
August 29, 2006
December 30, 2007
December 31, 2007
December 31, 2008
September 17, 2010
December 15, 2011


BARNES GROUP INC.


By:         


Its:         


Date:         




14


